GROVER SELLERS           AUSTIN 11.TEXAS
                 ,


  Honorable B. F. McKee
  County Auditor',Hidalgo County
  Edinburg, Texas
                           Opinion No. O-6972
                           Re: Necessity for Attorney
                                General's approval of common
                                school district refuning bonds
                                and their registration by State
  Dear Sir:                     Comptroller.
            Your recent communication to this department reads
  as follows:
            "On April 10, 1921, the Commissioners Court of
       Ridalgo County authorized the issuance of County of
       Hidalgo, Texas, Common School District No. 9 School-
       house Bonds, which bohds were approved by opinion
       of the Attorney General of Texas, dated April 13,
       1921, registered In the Comptroller's Office, page
       349, Bond Registry, Volume 24, Registry No. 5959.
            "On March 10, 1921, the Commissioners Court of
       Hidalgo County, Texas, authorized the issuance of
       County of Hidalgo Common School District No. 14
       Schoolhouse Bonds, which were approved by opinion
       of the Attorney General of Texas, registered in the
       Comptroller's Office in 5950 Bond Registry, Volume 24,
       page 350.
            'On January 10, 1926, the Commissioners Court of
       Hidalgo County, Texas, authorized the issuance of County
       of Hidalgo, Texas, Common School District No. 17 School-
       busq Bonds, which were approved by opinion of the Attor-
       ney General of the State of Texas, registered in the
       Comptroller's Office, page 129, Bond Registry, Volume 29,
       Registry No. 9141.
            "Part of the bonds were paid off, but a total of
       $18,003.03 of bonds remain unpaid and the various school
       districts desire to refund the bonds, reducing-the in-
       terest rate to 4s and making the principal payable forty
       years from the date of issue.
Honorable B. F. McKee, page 2


         ,”
          Question: Is it necessary to secure the
    opinion of the Attorney General of Texas on the
    refunding bond issue, and is it necessary that
    such refunding bonds be registered in the office
    of the Comptroller of the State of Texas?"
          Both questions submitted are answered in the
affirmative, based on our former Opinion No. O-3856, a
copy of which is herewith enclosed.
                                Very truly yours,
                            ATTORNEY GENERAL OF TEXAS

APPROVED DEC.14, 1945
                            By s/   L. Ii.FLEWELLEN
s/ GROVER SELLERS                       Assistant
ATTORNEY GENERAL OF TEXAS
LHF:EP
AMM                         APPROVED Opinion Committee
                            By    GWB, Chairman